[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The parties are the settlors of a trust (the "Trust"), established pursuant to Trust Agreement dated May 18, 1990, for the benefit of their three children. Since that date, one or both of them have held and invaded funds representing the corpus of the Trust. As a result of disputes which have arisen between the parties regarding, inter alia, the administration of the trust funds, this Court, Kenefick, J., issued a Memorandum of Decision (the "Order"), dated January 30, 1998, directing the parties,inter alia, to agree to the appointment of a new trustee to replace themselves as trustees under the aforesaid Trust Agreement. The Court further ordered that, in the event the parties were unable to agree regarding the individual or entity to be named as the new trustee, it would remove the parties as trustees and appoint a new trustee in their stead. Finally, the Order provided, inter alia, that the parties could submit names to the Court for its consideration in the event they could not agree upon a new trustee. CT Page 5261
The parties have not agreed upon a new trustee. The Plaintiff has submitted the names of possible successor trustees. The Defendant has not. Having reviewed the Order as well as correspondence from the successor trustees proposed by the Plaintiff, it is hereby ORDERED that:
1. Michelle M. Gianni, Esq. of Tedford, Gianni and Jensen, P.C., with offices at 12 Roosevelt Avenue, Mystic, Connecticut, is appointed as successor trustee.
2. On or before May 15, 1998, each party is to turn over to Attorney Gianni all trust funds in their possession or under their control, including all funds which they have borrowed from the Trust, said funds to be returned in full without interest as provided in the Order.
3. On or before May 15, 1998, each party will provide to Attorney Gianni an accounting of the trust funds which have been in their possession or under their control.
4. The parties are ordered to meet together with Attorney Gianni at a mutually agreed time on or before May 15, 1998, at which time they are to discuss and resolve any issues regarding the terms of Attorney Gianni's acceptance of this engagement and the administration of the Trust. In the event all issues are resolved, a document shall be prepared and executed by Attorney Gianni and the parties memorializing the terms of such resolution. In the event, however, that any issues remain unresolved, Attorney Gianni and the parties are directed to appear before this Court at 9:30 a.m. on Tuesday, May 26, 1998 at One Courthouse Square, Norwich, Connecticut to be heard with respect to any remaining disputes regarding Attorney Gianni's assumption of her duties and the administration of the Trust.
Dated this 29 day of April, 1998 at Norwich, Connecticut.
Solomon, J.